DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected i seen in either of groups I or III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Paragraph [0024] of the specification identifies Fig. 1 as a typical 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 12 which states, “the circular side wall has a diameter at the central portion that is larger than an inner diameter of the fuel injector sleeve at a location of the supper seal leak,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Specification
The disclosure is objected to because of the following informalities: Figure 1 is identified as presented previously in US Patent 8,230,808 in line 7 of paragraph [0024]. However, upon review of the IDS it appears there is a typographical error with this reference and Figure 1 is actually seen originally presented in Figure 3D in US Patent 8,230,838. The examiner suggests amending paragraph [0024] in line 7 to state, “US Patent No. 8,230,838.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the fuel injector sleeve" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending claim 12 in lines 8-9 to state “ a fuel injector sleeve.”
Claim 12 recites the limitation "the upper seal leak" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 previously recited a fuel injector sleeve upper seal leak, however the recitation of the upper seal leak is not clear as written if it refers to a fuel injector sleeve upper seal leak.
Claim 12 in line 1 recites, “a fuel injector sleeve upper seal leak,” it is unclear what is the scope of this claim limitation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Mackert US 6,289,876 B1 (Mackert).
Regarding claim 12, Mackert (Abstract, Figures 1, 2, 4, 7 Col.1 L.4-8, clams 1, 7, 13 and 19) discloses a retaining ring (90) configured for in-field repair of a fuel injector sleeve upper seal leak, comprising: a circular side wall comprising a barrel-shaped outer surface and a substantially cylindrical inner surface (Col.4 L.53-63 discloses a circumferentially positioned barrel seal that is formed in the manner of a sleeve having a bore 95);  15WO 2018/080598PCT/US2017/038258wherein the outer surface comprises a lower curved portion having a curvature and a 
The examiner considers the limitation that the retaining ring forces the fuel injector sleeve outwardly at the location of the upper seal leak as the retaining ring is moved into an installed position to be an inherent feature of the crushable barrel seal disclosed by Mackert provided Col.6 L.9-36, details how the seal is crushed to be deformed such that seal bows outwards as seen in Fig.8, where Fig.8 depicts the seal 90 as directly abutting the sleeve 70 thus imparting an outward force on the sleeve as the barrel seal is crushed when performing installation process, for further consideration please see MPEP section 2114 I.
Regarding the limitation of the retaining ring configured for in-field repair of a fuel injector sleeve upper seal leak the examiner considers the barrel seal of Mackert to be capable of performing said in-field repair. In addition, provided Mackert does not specifically disclose this application of the seal the examiner would like remind the applicant that the manner of operating the device does not differentiate apparatus claims from the prior art. In particular, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 
Regarding claim 13, Mackert discloses the limitations of claim 12 as discussed previously, where Mackert (Figs. 2, 4 and 8) further discloses wherein the circular side wall comprises an upper edge between the inner surface and the outer surface, and a lower edge between the inner surface and the outer surface (Barrel seal flat top and bottom surfaces of circular sidewall most evident in figures 2 and 4).
Regarding claim 14, Mackert discloses the limitations of claims 12 and 13 as discussed previously, where Mackert (Figs. 2, 4 and 8) further discloses wherein the lower curved portion is adjacent the lower edge of the circular sidewall.
Regarding claim 15, Mackert discloses the limitations of claims 12 and 13 as discussed previously, where Mackert (Figs. 2, 4 and 8, Col.4 L.60-63) further discloses wherein the circular side wall defines a central opening (95, 107) having a substantially constant diameter between the upper edge and the lower edge of the circular side wall (Figure 2 depicts where the central bore 95, 107 of the barrel seal 90, 104 has a substantially constant diameter between upper and lower ledges).
Regarding claim 16, Mackert discloses the limitations of claim 12 as discussed previously, where Mackert (Figs. 2, 4 and 8) further discloses .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Mackert US 6,289,876 B1 (Mackert).
Regarding claims 17 and 18, Mackert discloses the limitations of claim 12 as discussed previously, where Mackert (Fig. 4) further discloses wherein the outer diameter at the central portion of the retaining ring (40, 140) is larger than the inner diameter of the fuel injector sleeve (70). Further, Mackert in Abstract states where the seal device has a dimensional range in which an effective seal is made, the dimensional range being at least as great as the range of manufacturing tolerances existing is between the fuel injector and the object, where claims 7 and 19 identify the object as pertaining to a fuel injector receiver including a sleeve. 
Mackert does not explicitly state the precise range in mm (0.3 to 0.6 mm or 0.35 to 0.5 mm) that the central portion of the retaining ring is larger than the inner diameter of the fuel injector sleeve. However, provided applicant has stated no criticality or unanticipated results based on these claimed ranges it is considered acceptable to rely solely on rationale In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3605703 A discloses an upper seal arranged between a sleeve and a fuel injector.
US 6866026 B2 discloses an upper seal arranged between a sleeve and a fuel injector.
US 20090255102 A1 discloses an upper seal arranged between a sleeve and a fuel injector.
US 20110303192 A1 Figure 5 discloses a barrel shaped seal.
US 20190061072 A1 has an insufficient prior art date. However, discloses a seal placed between a sleeve and a fuel injector for performing repairs of a fuel injector bore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/MICHAEL A KESSLER/Examiner, Art Unit 3747